Citation Nr: 9902734	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder. 

2. Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder shell fragment wound.

3. Entitlement to a rating in excess of 10 percent for pes 
planus.

4. Entitlement to a rating in excess of 10 percent for left 
ulnar nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

Review of the record reveals that the veteran underwent a VA 
psychological consultation as well as a post-traumatic stress 
disorder examination in November 1997.  In his diagnosis, the 
VA psychiatric examiner diagnosed the veterans psychiatric 
disability, previously labeled hysterical neurosis, as post-
traumatic stress disorder, and concluded that the veteran was 
unable to go out and be among people; he determined that the 
veteran warranted a Global Assessment of Functioning (GAF) 
score of 18-20.  The examiner stated that the veteran was 
in some danger of hurting himself or others, and he can get 
violent without too much provocation ....  The diagnostic 
factors associated with a GAF score of between 11 and 20 are: 
[s]ome danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) OR occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) OR gross 
impairment in communication (e.g., largely incoherent or 
mute). American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.125 (1998).  The Board concurs with the 
RO in finding that the extremely low GAF scores assigned by 
the VA examiner do not comport with the actual findings of 
his examination.  Findings of the examination included no 
evidence of current psychotic thought, mood, or perceptual 
disorder, intact sensorium and memory, and no evidence of 
active homicidal or suicidal ideation.  In light of these 
circumstances, the Board is of the opinion that post-
traumatic stress disorder compensation issue should be 
remanded to the RO in order to reconcile these apparently 
contradictory findings.  38 C.F.R. § 4.125.

Furthermore, at his September 1997 personal hearing at the 
RO, the veteran stated that he was being treated by a VA 
physician for his psychiatric condition.  No VA medical 
reports concerning such treatment are of record.  The United 
States Court of Veterans Appeals has held that VA treatment 
records pertaining to the period prior to a Board decision 
are constructively deemed to be before the Board.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  Therefore, further 
development is warranted in order to complete the appellate 
record.

With respect to his service-connected musculoskeletal 
disabilities, the veteran contends that he suffers swelling 
and constant pain associated with his left shoulder gunshot 
wound, as well as hand tingling, swelling, and heat 
associated with his left ulnar nerve impairment.  He states 
that he is functionally limited by his inability to lift more 
than 15-20 pounds with his left upper extremity and that he 
receives Cortisone injections in his arm in order to relieve 
his symptoms.  December 1997 VA compensation and pension 
examination showed decreased range of motion secondary to 
surgery, pain, and minimal decrease in motor strength of the 
left upper extremity, i.e., a decrease in grasp strength 
measured as 4/5.  At the examination, the veteran complained 
of left shoulder stiffness and pain, as well as numbness and 
tingling of the left upper extremity including the left ring 
and middle fingers.  The examiner conducted range of motion 
studies, however, she did not identify the degree of 
functional limitations caused by pain, or functional 
limitations during flare-ups.  Further, any associated 
weakened movement, excess fatigability or incoordination were 
not assessed.  Under these circumstances, further examination 
of the veterans left shoulder and left ulnar nerve 
impairment is warranted, contemplating the above criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 
Vet.App. 202 (1995). 

Finally, as no examination of the of the veterans feet was 
conducted, further development should also include a VA 
examination of the veterans bilateral pes planus so that the 
record is adequate to rate that disability.

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for the disabilities listed on the 
title page of this remand in recent 
months.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran which are not currently 
of record and associate them with the 
claims folder.  Regardless, the RO 
should obtain and associate with the 
claims file all medical records from 
the VA Medical Center in Cincinnati, 
Ohio, reflecting psychiatric treatment 
of the veteran.

2. Thereafter, the veteran should be 
afforded comprehensive VA orthopedic 
and neurological examinations to 
determine the current severity of his 
left shoulder shell fragment wound 
residuals, left ulnar nerve 
impairment, and bilateral pes planus.  
All indicated studies, including, but 
not limited to, x-rays and range of 
motion studies in degrees, should be 
performed, and all findings should be 
set forth in detail.  The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner 
is requested to indicate in his/her 
report that review of both the claims 
folder and the information contained 
in this remand was conducted.  The 
examiner is requested to identify any 
objective evidence of pain, as well as 
functional loss due to pain, 
associated with the veterans left 
shoulder.  The examiner should 
determine whether, and to what extent, 
the veterans left shoulder exhibits 
weakened movement, excess 
fatigability, and incoordination.  The 
examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  The examiner 
is specifically requested to comment 
on the degree of functional 
limitation, if any, caused by ulnar 
nerve impairment.  With respect to the 
bilateral pes planus, the examiner is 
requested to comment on whether the 
veteran exhibits marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use, evidence of 
swelling, or characteristic 
callosities.  The rationale for any 
opinion expressed should be fully 
explained.

3. The veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of his non-service-connected 
schizoaffective disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Diagnoses rendered should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Associations Diagnostic and 
Statistical Manual of Mental Disorders  
(4th. Ed. 1994) (DSM-IV).  After 
examining the claims file, including 
all VA psychiatric records, the 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
service-connected psychiatric 
disability.  If possible, the examiner 
should indicate the veterans overall 
psychological, social, and 
occupational functioning using the 
Global Assessment of Functioning scale 
provided in DSM-IV.  The claims file 
and a copy of this remand must be made 
available to the examiner prior to the 
requested examination.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  A rationale for all 
opinions expressed should be fully 
explained. 

4.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.


5.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that an examination 
report does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action. 

6.  After undertaking any further 
indicated development, the RO should 
readjudicate the issues appearing on the 
title page of this remand, with 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.56, 4.59, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as indicated.  The 
RO should also discuss whether the case 
should be referred to the Director of 
the Compensation and Pension Service for 
consideration of whether a higher rating 
is warranted under the provisions of 38 
C.F.R. § 3.321(b)(1) (1998).

7.  If increased ratings are not granted 
to the satisfaction of the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and provided with a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
